Citation Nr: 1600334	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-24 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating (or evaluation) for the service-connected PTSD in excess of 50 percent from June 18, 2010 to June 22, 2010, and from August 1, 2010.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1978 to May 1982, and from August 1990 to June 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) following an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted a 100 percent temporary total rating from June 22, 2010 to August 1, 2010 for the PTSD based on hospitalization lasting more than 21 days and denied an increased disability rating in excess of 50 percent for the periods from June 18, 2010 to June 22, 2010 and from August 1, 2010.  A claim for an increased disability rating for PSTD was received in June 2010.  

In September 2015, the Veteran and his spouse testified at a Board videoconference hearing at the local RO in Montgomery, Alabama, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

VA treatment records dated after the statement of the case have been associated with the claims file.  While the most recent statement of the case (dated in July 2013) does not include review of this evidence, the Veteran and the representative (at the September 2015 Board hearing) both indicated that a 70 percent disability rating, granted herein, would fully satisfy the appeal.  As such, the Veteran is not prejudiced by the Board promulgating a decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.
  

FINDING OF FACT

For the increased rating period from June 18, 2010 to June 22, 2010 and from August 1, 2010, the PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, mild memory loss, avoidance of crowds, depression, anxiety, irritability, hypervigilance, poor concentration, intrusive thoughts, some paranoid ideation, poor impulse control, angry outbursts, panic attacks, suicidal ideation, some homicidal ideation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 70 percent for PTSD have been met for the increased rating period from June 18, 2010 to June 22, 2010 and from August 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting a 70 percent increased disability rating for PTSD, which, as discussed in detail below, constitutes a full grant of the benefit sought on appeal.  At the September 2015 Board hearing, the Veteran and the representative stipulated that a grant of a 70 percent disability rating would fully satisfy the appeal.  As such, no discussion of VA's duty to notify and to assist is necessary. 

Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

The Veteran is in receipt of a 50 percent increased disability rating for the service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A claim for an increased rating for PTSD was received on June 18, 2010.  A 100 percent temporary total rating was assigned from June 22, 2010 to August 1, 2010 for PTSD based on hospitalization lasting more than 21 days and a disability rating in excess of 50 percent was denied for the rating period from June 18, 2010 to June 22, 2010 and from August 1, 2010; therefore, the period on appeal runs from June 18, 2010 to June 22, 2010, and from August 1, 2010.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R.	 § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended generally that the service-connected PTSD has been manifested by more severe symptoms than those contemplated by the 50 percent disability rating assigned.  See September 2013 substantive appeal (on a VA Form 9).  At the September 2015 Board hearing, the Veteran testified that his psychiatric symptoms had continued to worsen throughout the appeal period.  The Veteran contended that the PTSD has been manifested by symptoms that more nearly approximate a 70 percent disability rating.

After a review of all the evidence, lay and medical, the Board finds that, for the entire the increased rating period from June 18, 2010 to June 22, 2010 and from August 1, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, and symptoms that more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.  

VA treatment records, dated throughout the increased rating period, note that the Veteran reported nightmares, periodic insomnia, intrusive thoughts, anxiety, avoidance, irritability, exaggerated startle response, hypervigilance, and poor concentration.  The Veteran reported that he never feels safe and is always on guard.  The treatment records note that the Veteran consistently denied suicidal or homicidal ideation.  The VA treatment records reflect that GAF scores ranging from 46 to 49 have been assigned throughout the increased rating period.

At the September 2010 VA examination, the Veteran reported that psychiatric medication helps him sleep and stay calmer, but that he still has anger problems.  The Veteran reported that he gets along well with his son, but yells at his son a lot, is close with his cousin and neighbor, and cannot maintain an intimate relationship.  The Veteran's mood was noted as anxious and agitated and affect was constricted.  The VA examiner noted that the Veteran's thought process was rambling and he had some paranoid ideation.  The VA examiner recorded a history or notation of symptoms of chronic sleep impairment, homicidal ideation without plan or intent, poor impulse control with significant difficulty with anger and irritability, and mildly impaired recent memory.  No history of violence or assaultiveness, delusions or hallucinations, history of panic attacks, or obsessive or ritualistic behavior was noted. 

The September 2010 VA examiner opined that the Veteran's impairment in psychosocial functioning is moderately severe.  The VA examiner noted that the Veteran had verbal altercations with his supervisor, missed a lot of time at work due to symptoms and for PTSD treatment, and very limited leisure activities and social relationships.  The VA examiner noted that anger and irritability impair the Veteran's relationships with his son and others.  The VA examiner opined that the Veteran had reduced reliability and productivity due to PTSD signs and symptoms and assigned a GAF score of 50.

In the September 2013 substantive appeal (on a VA Form 9), the Veteran reported difficulty sleeping with frequent nightmares, short term memory impairment, and difficulty concentrating.  The Veteran reported difficulty maintaining relationships and that both his marriages had ended in divorce due to his mood swings, anger outbursts, violent temper, and panic attacks.  The Veteran reported some suicidal and homicidal thoughts since service separation.  The Veteran reported that he has been written up on several occasions at his job because of conflicts with coworkers and customers, including multiple verbal altercations with coworkers. 

A May 2014 PTSD disability benefits questionnaire (submitted by the Veteran)  notes symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory impairment, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a worklike setting, and inability to establish and maintain effective relationships.  The VA doctor assessed that the Veteran had occupational and social impairment with deficiencies in most areas due to PTSD symptoms and assigned a GAF score of 48.

At the September 2015 Board hearing, the Veteran reported difficulty dealing with stressful events, concentrating, and sleeping, as well as problems with anger, being around a lot of people at work, and memory loss.  The Veteran testified that these symptoms cause him difficulty at work.  The Veteran denied suicidal ideation, but reported some homicidal thoughts with angry outbursts.  The Veteran reported nightmares and intrusive thoughts.  The Veteran testified that he has problems at home, including difficulty maintaining relationships with his son and family.  The Veteran testified that he had verbal conflict with his supervisor, but had a fair relationship with his coworkers.  The Veteran testified that he has a lot of anger, anxiety, and depression.

Based on the above, the Board finds that, for the increased rating period from June 18, 2010 to June 22, 2010, and from August 1, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, mild memory loss, avoidance of crowds, depression, anxiety, irritability, hypervigilance, poor concentration, intrusive thoughts, some paranoid ideation, poor impulse control, angry outbursts, panic attacks, suicidal ideation, some homicidal ideation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and inability to establish and maintain effective relationships, which more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board has weighed and considered the GAF scores during the increased rating period, which have ranged from 46 to 50.  GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  DSM-IV at 46-47.  The Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced severe psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); see also 38 C.F.R. § 4.130.

The appeal for an increased disability rating in excess of 50 percent for PTSD is fully granted in this Board decision.  At the September 2015 Board hearing, the Veteran and the representative both indicated that a 70 percent disability rating would fully satisfy the appeal as to this issue.  See Board hearing transcript pp. 3-4.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an increased rating for PTSD in excess of the 70 percent granted was knowing and intelligent, was made with representation and in the presence of the representative following explanation by the Veterans Law Judge, was supported by the Veteran's testimony and the evidence of record, and is consistent with the weight of the evidence of record.

A 70 percent increased disability rating for PTSD is granted for the entire period of this appeal, and the Veteran had limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an increased rating in excess of 70 percent.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of an increased disability rating in excess of 70 percent are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); see Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  In summary, the Board finds that the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411 for the entire increased rating period from June 18, 2010 to June 22, 2010 and from August 1, 2010; therefore, the appeal is fully granted.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by chronic sleep impairment, mild memory loss, avoidance of crowds, depression, anxiety, irritability, hypervigilance, poor concentration, intrusive thoughts, some paranoid ideation, poor impulse control, angry outbursts, panic attacks, suicidal ideation, some homicidal ideation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and inability to establish and maintain effective relationships.  

To the extent that some of the Veteran's symptomatology is not directly listed in the rating criteria, the Board finds that the symptoms of intrusive thoughts and hypervigilance are like anxiety and suspiciousness because manifestation of these symptoms can result in increased feelings of anxiety and suspiciousness.  Next, avoidance of crowds is in itself a symptom of social impairment because it limits interaction with others.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating issue when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  At the September 2015 Board hearing, the Veteran testified that he works as a clerk at a VA Medical Center (VAMC).  See also September 2010 VA examination report.  The Veteran has not contended that he is unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  


ORDER

An increased disability rating of 70 percent for PTSD is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


